                        Case 3:20-cv-02685-EMC Document 14 Filed 05/05/20 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Daniel M. Wall (Bar No. 102580)
                   2       dan.wall@lw.com
                         Timothy L. O’Mara (Bar No. 212731)
                   3       tim.o’mara@lw.com
                         Andrew M. Gass (Bar No. 259694)
                   4       andrew.gass@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   6   Facsimile: +1.415.395.8095

                   7   Attorneys for Defendants Ticketmaster LLC
                       and Live Nation Entertainment, Inc.
                   8
                       [Additional Counsel Listed on Signature Page]
                   9

               10                                UNITED STATES DISTRICT COURT
               11                             NORTHERN DISTRICT OF CALIFORNIA
               12                                     SAN FRANCISCO DIVISION
               13

               14       DEREK HANSEN, as an individual, on behalf      Case No. 3:20-cv-02685-SK
                        of himself, the general public and those
               15       similarly situated,                            JOINT STIPULATION EXTENDING
                                                   Plaintiff,          TIME TO ANSWER OR OTHERWISE
               16                                                      RESPOND TO THE COMPLAINT
                       v.
               17                                                      [Civil Local Rule 6-1(a)]
                       TICKETMASTER ENTERTAINMENT, INC.
               18      and LIVE NATION ENTERTAINMENT CO.,
               19                                Defendants.
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                         JOINT STIP. EXTENDING TIME TO ANSWER OR
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                OTHERWISE RESPOND TO COMPLAINT
                                                                                           CASE NO. 3:20-cv-02685-SK
                           Case 3:20-cv-02685-EMC Document 14 Filed 05/05/20 Page 2 of 4


                   1            Defendants Ticketmaster LLC and Live Nation Entertainment, Inc.1 (together,

                   2   “Defendants”) and Plaintiff Derek Hansen hereby stipulate, through their undersigned counsel and

                   3   pursuant to Civil Local Rule 6-1(a), as follows:

                   4            1.     Plaintiff filed his Complaint on April 17, 2020.

                   5            2.     Defendants were served with the Complaint on April 20, 2020.

                   6            3.     Defendants’ responsive pleading or motion to dismiss the Complaint is currently

                   7   due on May 12, 2020.

                   8            4.     Defendants have requested an extension to answer or otherwise respond to the

                   9   Complaint from May 12, 2020 to June 11, 2020, and Plaintiff has agreed to that extension.

               10               5.     The parties have not previously stipulated to any extensions of time to answer or

               11      otherwise respond to the Complaint.

               12               The parties therefore agree and stipulate that Defendants’ time to answer or otherwise

               13      respond to the Complaint shall be extended to June 11, 2020.

               14

               15                                        [Signatures on following page]

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
                       1
                           Defendants Ticketmaster LLC and Live Nation Entertainment, Inc. were incorrectly sued as
               28          Ticketmaster Entertainment, Inc. and Live Nation Entertainment Co.
                                                                               JOINT STIP. EXTENDING TIME TO ANSWER OR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1           OTHERWISE RESPOND TO COMPLAINT
                                                                                                 CASE NO. 3:20-cv-02685-SK
                        Case 3:20-cv-02685-EMC Document 14 Filed 05/05/20 Page 3 of 4


                   1   Dated: May 5, 2020                    Respectfully Submitted,

                   2                                         LATHAM & WATKINS LLP
                   3

                   4                                    By: /s/ Timothy L. O’Mara
                                                            Timothy L. O’Mara
                   5
                                                             505 Montgomery Street, Suite 2000
                   6                                         San Francisco, California 94111-6538
                                                             Telephone: +1.415.391.0600
                   7                                         Facsimile: +1.415.395.8095
                                                             tim.o’mara@lw.com
                   8
                                                             Attorneys for Defendants Ticketmaster LLC
                   9                                         and Live Nation Entertainment, Inc.

               10      Dated: May 5, 2020                    GUTRIDE SAFIER LLP

               11
                                                        By: /s/ Seth A. Safier
               12
                                                            Seth A. Safier (Bar No. 197427)
               13
                                                             100 Pine Street, Suite 1250
               14                                            San Francisco, CA 94111
                                                             Telephone: (415) 271-6469
               15                                            Facsimile:(415) 449-6469
                                                             seth@gutridesafier.com
               16
                                                             Attorneys for Plaintiff Derek Hansen
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                 JOINT STIP. EXTENDING TIME TO ANSWER OR
ATTORNEYS AT LAW
 SAN FRANCISCO                                              2           OTHERWISE RESPOND TO COMPLAINT
                                                                                   CASE NO. 3:20-cv-02685-SK
                        Case 3:20-cv-02685-EMC Document 14 Filed 05/05/20 Page 4 of 4


                   1                                          ATTESTATION

                   2          I am the ECF user whose identification and password are being used to file the foregoing

                   3   Joint Stipulation Extending Time to Answer or Otherwise Respond to the Complaint. Pursuant to

                   4   Civil Local Rule 5-1(i)(3) regarding signatures, I, Timothy L. O’Mara, attest that concurrence in

                   5   the filing of this document has been obtained.

                   6

                   7    Dated: May 5, 2020                                          /s/ Timothy L. O’Mara
                                                                                      Timothy L. O’Mara
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                             JOINT STIP. EXTENDING TIME TO ANSWER OR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          3           OTHERWISE RESPOND TO COMPLAINT
                                                                                               CASE NO. 3:20-cv-02685-SK
